PER CURIAM.
The state appeals an order dismissing its petition for civil commitment of Rick L. Strouse, appellee, as a sexually violent predator under the Jimmy Ryce Act, chapter 394, part V, Florida Statutes (2001). In dismissing the petition, the trial court ruled that, because appellee had completed his sentence for the sexually violent offense and had not been serving a sentence for a sexually violent offense at the time the petition was filed, the Jimmy Ryce Act did not authorize proceedings against him. This court has recently addressed the issue raised here in State v. Sawyer, 870 So.2d 957 (Fla. 1st DCA 2004) and State v. Mitchell, 866 So.2d 776 (Fla. 1st DCA 2004). We reverse on the authority of Mitchell and Saivyer. As we did in Mitchell and Sawyer, we certify the following question as one of great public importance:
DOES THE [JIMMY] RYCE ACT REQUIRE THAT THE CURRENT INCARCERATION BE FOR A SEXUALLY VIOLENT OFFENSE?
WOLF, C.J., BENTON AND VAN NORTWICK, JJ., concur.